Exhibit 99.2 Comamtech Inc. Interim Financial Report For the Three-Month Period Ended March 31, 2011 (expressed in U.S. dollars) Comamtech Inc. Interim Consolidated Balance Sheets (expressed in U.S. dollars) As at March31, (unaudited) As at December31, (unaudited) $ $ Assets Current assets Cash Accounts receivable Prepaid expenses Other assets (Note 4) Other assets (Note 4) Liabilities Current liabilities Accounts payable and accrued liabilities Shareholders’ Equity Capital stock (Note 5) Authorized Unlimited number of common shares, no par value Issued and outstanding 2,097,861 (2,097,861 as at December 31, 2010) common shares Contributed surplus Accumulated other comprehensive income Accumulated deficit ) ) The accompanying notes are an integral part of these interim consolidated financial statement. Approved by the Board of Directors s/s Marc Ferland s/s Lawrence Yelin Marc Ferland, Chairman of the Board
